DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination, claims 21-25 are withdrawn.
Election/Restrictions
Applicant’s election without traverse of Species of Fig.4 and claims 1-20 in the reply filed on 04/27/2021 is acknowledged.
Claims 21-25 are is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021, 05/18/2020, 10/03/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “LAMINATED ROTOR HAVING DEFLECTING MAGNET RETAINING PRONGS AND SUPPORT POSTS FOR THE PRONGS”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) or USC 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jayasoma et al. (US Patent 9112393 hereinafter “Jayasoma”) in view of Jayasoma (Jayasoma Fig.6 Embodiment hereinafter“JayasomaFig.6”).
Re-claim 1, Jayasoma discloses a rotor assembly (100) for an electric machine, said rotor assembly comprising: a rotor core (101) including a plurality of laminations (110,110’) stacked along a rotational axis (see Fig.5b) of the electric machine, said rotor core defining a plurality of arcuately arranged,(16,15) axially extending magnet-receiving slots (15,16), said rotor core (101) including a plurality of magnets (115) received in respective magnet-receiving slots (16) , said laminations including opposed first and second deflectable magnet-retaining prongs (any 2 of 120,120’, 120 and 120’ are deflectable protrusions, see claim 8) that extend into a corresponding one of the magnet-receiving slots (15,16), said magnet-retaining prongs (120,120’) engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween (claim 8, deflection results in reactive forces applied on magnets by protrusions, Col.14, L.6-15), said laminations including first and second support posts (any other two of the prongs 120,120’ are considered posts, they are support posts that are adjacent to the another prongs 120 axially) axially adjacent the first and second magnet-retaining prongs (120,120, any other of 120,120’), respectively, each of said support posts (any other 120.120’ posts other than any other 120 which are prongs) extending alongside and thereby substantially limiting deflection of the respective magnet-retaining prong (120,120’ are abutting against each other and will provide limiting of deflection of other 120,120’ components) when engaged with the corresponding one of the magnets (115, see Fig.5a,5b).  

    PNG
    media_image1.png
    754
    661
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    457
    480
    media_image2.png
    Greyscale

	Jayasoma fails to explicitly teach support posts limiting deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets.
	However, JaysomaFig.6 suggests that the support post limit deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets. 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the retaining prongs and posts shown by Jayasoma making the support posts limiting deflection of the respective magnet prongs when engaged with eh corresponding one of the magnets as suggested and as shown by JayasomaFig.6 to limit movement of the magnet and provide support for each abutting post when is used as limiting post proving support for neighboring structure/prong which would limit deflection of prong when they prongs are engaged with the magnet, the posts/prongs being 

    PNG
    media_image3.png
    334
    440
    media_image3.png
    Greyscale
 
Re-claim 2, Jayasoma as modified discloses the  rotor assembly as claimed in claim 1, each of said magnet-retaining prongs (any 2 of 120, 120’) including a post portion (part extending radially from core, see Fig.5b)  that extends generally radially relative to the rotational axis (annotated Fig.5b, radial direction is shown, axis is middle of 125), each of said magnet-retaining prongs (any of 120, could be every other one of 120, 120’, annotated Fig.5b) including a retaining portion (annotated Fig.5b, Fig.5a) that projects in a generally arcuate direction from the post portion (annotated Fig.5b, and 5a), with the retaining portions of the first and second magnet-retaining prongs (120, at least 2 of 120, 120’ extend toward each other) extending toward one another (annotated Fig.5a).  
Re-claim 3, Jayasoma as modified discloses the rotor assembly as claimed in claim 2, each of said magnet-receiving slots defining an arcuate slot (16, 15 are arcuate) center point (center of slots, making the laminations mirror image, see Col.7, k L.30-45) and a central slot axis that extends radially relative to the rotational axis through the slot center point (annotated Fig.3c, and Fig.2a), 251547-US (AMENDMENT) said first and second magnet-retaining prongs (120) being symmetrical (Co..8, L> 30-50, prongs could be symmetrical or asymmetrical) to each other with respect to the central slot axis of the corresponding one of the magnet-receiving slots (Col.8, L.3-50, and 50-67, the prongs 120, 120’ are symmetric around axis s, and there are 6 or 12 prongs, 120, 120’, therefore are spaced equally making that slot center point) .  

Re-claim 13, Jayasoma as modified discloses the rotor assembly as claimed in claim 1, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately-spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, 451547-US (AMENDMENT) each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle (see annotated Fig.8).  

    PNG
    media_image4.png
    462
    523
    media_image4.png
    Greyscale


Re-claim 14, Jayasoma as modified discloses the rotor assembly as claimed in claim 13, said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs (120, any of prongs 120,120’ any two are first and second magnet prongs, which as in line with pole sector lines, see Fig.8), each of said magnet-retaining prongs including a post portion (see Fig.5b showing post portion) that extends generally radially relative to the rotational axis (axis in middle of Fig.8), said post portion (post portion of the 120,120’ that are the prong post portions) being substantially parallel ( see Fig.8, post portions 120 are parallel, see Fig.5 and Fig.6 showing them parallel) to and overlapping a respective one of the first and second radial pole pitch lines (annotated Fig.8, pole lines are running in parallel to 120, 120’) of the first rotor pole sector (at least each 2 lines form a sector, fig.8 annotation showing 2 sectors), each of said magnet-retaining prongs including a retaining portion (see annotated Fig.5 and Fig.8) that projects in a generally arcuate direction from the post portion (see Fig.5b), with the retaining portions of the first and second magnet-retaining prongs each of the retaining tip portions extend toward each other, see Fig.8 and fig.5a,fig.5b) extending toward one another (annotated Fig.8).  
Re-claim 15, Jayasoma as modified discloses the rotor assembly as claimed in claim 14, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector (see annotated Fig.8, shows 2 sectors, with the sectors both having in common the middle pole pitch line as common line and it is in parallel with 120, and 120’, or substantially parallel at least).
Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasoma et al. (US Patent 9112393 hereinafter “Jayasoma”) in view of Kako et al. (US Patent 6465925 hereinafter “Kako”). 
Re-claim 4, Jayasoma as modified teach rotor assembly as claimed in claim 2 above, 

However, Kako teaches each of said magnets (5) being axially inserted (see Fig.2b, direction of arrow) into the respective magnet-receiving slot (4) in a first axial direction (see Fig.2b, 2c, magnet axially inserted), each of said magnet-retaining prongs (4f) presenting opposite axial faces (faces of 4f touching magnet), with one of the faces facing (part of 4f facing magnet structure end) the first axial direction (direction of arrow in Fig.2b) , each of said magnet-retaining prongs (4f) being configured so that the retaining portion (end of 4f) engages the corresponding one of the magnets (5, see Fig.2c) and is thereby deflected (stopper end 4f , 4 is elastic, 4f is elastic part) in the first axial direction (direction of arrow in Fig.2b) when the corresponding one of the magnets (5) is inserted in the first axial direction (see Fig.2b and 2c, magnet 5 is inserted, Col.5, L.30-40).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the retaining prongs and magnet insertion direction disclosed by Jayasoma wherein each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction as suggested by Kako to elastically support the magnet in the axial direction and restrict axial shift of the magnet and minimize demagnetization of the magnetic pole (Kako, Col.5, L.25-36).  

    PNG
    media_image5.png
    578
    613
    media_image5.png
    Greyscale

Re-claim 5, Jayasoma as modified discloses the rotor assembly as claimed in claim 4, each of said support posts (any of 120, 120’, next to each other) engaging the respective magnet-retaining prong (any another post 120, 120’) along said one of the faces (120 and 120’ are all next to each other and engage each other in the axial direction, annotated Fig.5b).  
Re-claim 6, Jayasoma as modified discloses the  rotor assembly as claimed in claim 5, said retaining portion (annotated Fig.5b) projecting from the post portion at a location spaced a radial distance (annotated Fig.5b) from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end (annotated Fig.5b, tip of 
Re-claim 7, Jayasoma as modified discloses the rotor assembly as claimed in claim 6, said post portion of each magnet-retaining prong(annotated Fig.5b) presenting a radially outermost distal prong end (annotated Fig.5b), said distal prong end and said distal post end being at least substantially radially aligned (both ends are in substantially close in  radial distance).
Allowable Subject Matter
Claims 8, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 8, combination with claims 1,2,4-6, recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces, said retaining portion projecting from the post portion at a location spaced a radial distance from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end being spaced from the rotational axis at least the radial distance, said post portion including radially extending first and second margins that face in generally arcuately opposite directions, said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post. (see annotated Fig.8).

    PNG
    media_image6.png
    630
    925
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    716
    706
    media_image7.png
    Greyscale
 

Regarding claims 1,2,4-6 and 8 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 8 with all preceding claims 1,2,4-6 and 8, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces, said retaining portion projecting from the post portion at a location spaced a radial distance from the rotational axis, each of said support posts presenting a radially outermost distal post end, said distal post end being spaced from the rotational axis at least the radial distance, said post portion including radially extending first and second margins that face in generally arcuately opposite directions, said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post combination

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 8 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 9-11 are objected to based on dependency from objected claim 8. 

Re-claim 12, combination with claims 1,2,4-5, recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces said post portion including radially extending first and second margins that face in generally arcuately opposite directions, 2551547 (NMC-0378) PATENT said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post (see annotated Fig.8) .

    PNG
    media_image6.png
    630
    925
    media_image6.png
    Greyscale
 

Regarding claims 1,2,4-5 and 12 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 8 with all preceding claims 1,2,4-5 and 12, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another.  
each of said magnets being axially inserted into the respective magnet-receiving slot in a first axial direction, each of said magnet-retaining prongs presenting opposite axial faces, with one of the faces facing the first axial direction, each of said magnet-retaining prongs being configured so that the retaining portion engages the corresponding one of the magnets and is thereby deflected in the first axial direction when the corresponding one of the magnets is inserted in the first axial direction, each of said support posts engaging the respective magnet-retaining prong along said one of the faces said post portion including radially extending first and second margins that face in generally arcuately opposite directions, 2551547 (NMC-0378) PATENT said retaining portion projecting from the first margin, said support post being spaced from the first margin of the respective magnet-retaining prong, such that the post portion is partly unsupported by the respective support post combination

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 12 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

Re-claim 16, combination with claims 1,13-16, recites “inter alia” “A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately -spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, said post portion being substantially parallel to and overlapping a respective one of the first and second radial pole pitch lines of the first rotor pole sector, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector, said laminations including a first lamination and an axially adjacent second lamination, said second lamination being angularly offset an amount equal to at least two pole pitch angles relative to the first lamination. (see annotated Fig.8 and fig.7).
 

    PNG
    media_image8.png
    682
    957
    media_image8.png
    Greyscale

Regarding claims 1,13-16 combination, the closest prior art teach Jayasoma teach magnet prongs and support posts, but it fails to teach the combination of claims 16 with all preceding claims 1,13-16, the combination of prior art and search fail to teach the combination of   A rotor assembly for an electric machine, said rotor assembly comprising: a rotor core including a plurality of laminations stacked along a rotational axis of the electric machine, said rotor core defining a plurality of arcuately arranged, axially extending magnet- receiving slots, said rotor core including a plurality of magnets received in respective magnet-receiving slots, said laminations including opposed first and second deflectable magnet-retaining prongs that extend into a corresponding one of the magnet-receiving slots, said magnet-retaining prongs engaging and being deflected by a corresponding one of the magnets to exert a reactive force against the corresponding one of the magnets therebetween, said laminations including first and second support posts axially adjacent the first and second magnet-retaining prongs, respectively, each of said support posts extending alongside and thereby limiting deflection of the respective magnet-retaining prong when engaged with the corresponding one of the magnets.  
13. The rotor assembly as claimed in claim 1, each of said laminations comprising a plurality of rotor pole sectors, each of which has a first radial pole pitch line and an arcuately -spaced second radial pole pitch line cooperatively defining therebetween a pole pitch angle, each of said rotor pole sectors having a respective central slot axis bisecting the pole pitch angle, said rotor pole sectors including a first rotor pole sector including the first and second magnet-retaining prongs, each of said magnet-retaining prongs including a post portion that extends generally radially relative to the rotational axis, said post portion being substantially parallel to and overlapping a respective one of the first and second radial pole pitch lines of the first rotor pole sector, each of said magnet-retaining prongs including a retaining portion that projects in a generally arcuate direction from the post portion, with the retaining portions of the first and second magnet-retaining prongs extending toward one another, said rotor pole sectors including a second rotor pole sector adjacent the first rotor pole sector, with the first and second rotor pole sectors sharing a common radial pole pitch line, said second rotor pole sector including one of the support posts that is substantially parallel to and overlapping the other radial pole pitch line of the second rotor pole sector, said laminations including a first lamination and an axially adjacent second lamination, said second lamination being angularly offset an amount equal to at least two pole pitch angles relative to the first lamination combination

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 16 as indicated above is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 17-20 are objected to based on dependency from objected claim 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, prior art indicated in the PTO892 is relevant showing posts and holders of magnets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834